Citation Nr: 1012458	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  09-04 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the appellant filed a timely substantive appeal to 
the June 16, 2004 rating decision.  


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1955 to 
November 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Seattle, 
Washington Department of Veterans Affairs (VA) Regional 
Office (RO).  



FINDINGS OF FACT

1.  In a June 16, 2004 rating decision, the appellant was 
denied service connection for several disabilities.  He was 
notified of the decision June 28, 2004.  

2.  In August 2004, the RO received the appellant's timely 
notice of disagreement to the June 2004 rating decision.

3.  In January 2006, the appellant was furnished with a 
statement of the case (SOC).  

4.  No substantive appeal was received within one year of 
the notice of decision or within 60 days of the SOC.  


CONCLUSION OF LAW

The appellant did not submit a timely substantive appeal to 
the June 16, 2004 rating decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Initially, the Board notes that the issue before the Board 
does not involve VCAA as this is a matter of jurisdiction.  
Further, this issue (jurisdiction) has been recognized and 
addressed by the AOJ.  The Veteran has received due process.  
This is not a case wherein the AOJ did not close.  Here, 
there was no waiver of the timeliness of the appeal.  See 
Percy v. Shinseki, 23 Vet. App. 37 (2009).  

In order for the Board to have jurisdiction to review a RO 
denial, there must be a timely Substantive Appeal.  A timely 
substantive appeal initially requires that a written Notice 
of Disagreement (NOD) be filed within one year after the 
date of notice of the RO denial.  Next, the RO must issue a 
Statement of the Case (SOC) on the matter being appealed.  
Finally, the appeal must be perfected by the filing of a VA 
Form 9 or other written equivalent thereof, indicating an 
intention to seek appeal to the Board.  A timely Substantive 
Appeal is one filed in writing, within 60 days of the date 
of notice of the SOC, or within the remainder of the one-
year period of the date of notice of the RO decision being 
appealed, whichever is later. The date of mailing of the SOC 
will be presumed to be the same as the date of the SOC.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2009).

The Board has the authority to determine whether it has 
jurisdiction to review a case, and may dismiss any case over 
which it does not have jurisdiction.  38 U.S.C.A. § 7105(d) 
(3) (West 2002);  38 C.F.R. § 20.101(d) (2009).  The agency 
of original jurisdiction (AOJ) may close the case for 
failure to respond after receipt of the SOC (see 38 C.F.R. 
§§ 19.32 (2009)), but a determination as to timeliness or 
adequacy of any such response for the purposes of appeal is 
in the province of the Board.  38 U.S.C.A. § 7105(d); 38 
C.F.R. § 20.101(d).

Here, in January 2004 the appellant requested service 
connection for tinnitus, eye problems, bilateral knee 
disability, index finger of the right hand, scar or other 
residuals of head injury, polyp or tubular adenoma, and 
hypertension.  The appellant was denied service connection 
for all of the above in a June 16, 2004 rating decision.  He 
was notified of the denial on June 28, 2004.  The RO 
received the appellant's timely notice of disagreement with 
the June 16, 2004 decision in August 2004.  A SOC was issued 
in September 2005.  However, it was returned by the postal 
service as undeliverable in November 2005.  In January 2006, 
the RO remailed the SOC to another address, specifically a 
PO Box address.  As the SOC was not issued until January 18, 
2006, more than one year after the mailing of the 
notification of the rating decision being appealed, the 
appellant had 60 days from the date that the SOC was mailed 
to him in which to file his substantive appeal.  38 C.F.R. § 
20.302(b).  On June 9, 2006, the RO received the appellant's 
VA Form 9.  The VA Form 9 was received more than 60 days 
after the issuance of the SOC.  Inasmuch as the appellant 
did not submit a substantive appeal in a timely manner, the 
Board does not have jurisdiction to adjudicate his claims 
and, therefore, they are dismissed.  38 U.S.C.A. §§ 7104, 
7105, 7108.

The Board recognizes the appellant's assertions that he 
submitted his VA Form 9 in June 2006 because he never 
received any paperwork from the VA until June 2006.  
However, the Board notes that the SOC was mailed out to the 
appellant in January 2006.  The SOC was mailed to the same 
address that the appellant listed as his address on his June 
2006 VA Form 9.  The United States Court of Appeals for 
Veterans Claims (Court) has ruled that there is a rebuttable 
"presumption of administrative regularity" under which it is 
presumed that government officials have properly discharged 
their official duties, including mailing notices.  See Clark 
v. Principi, 15 Vet. App. 61, 63 (2001).  In order to rebut 
this presumption, there must be "clear evidence" to the 
contrary that either VA's regular mailing practices were not 
regular or they were not followed.  More precisely, the 
veteran must establish both that the mailing was returned as 
undeliverable and that there were other possible and 
plausible addresses that could have been used to contact 
him.  See Davis v. Principi, 17 Vet. App. 29 (2003); 
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Here, the SOC 
was mailed to the appellant in January 2006 at the same 
address the appellant listed on his June 2006 VA Form 9.  
There is no indication in the record that the notice was 
undeliverable.  The regularity of the mail was presumed.  
Accordingly, the claim is dismissed.  


ORDER

The appeal of the June 16, 2004 rating decision is 
dismissed.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


